Title: From Alexander Hamilton to Nathan Rice, 5 May 1800
From: Hamilton, Alexander
To: Rice, Nathan


N Y May 5th. 1800
Sir
I have received your letter of the twenty first of April.
I intend to make it a general rule that discharges of soldiers be founded on the certificate of the Inspector and Surgeon approved by the Commanding officer. When the cases you speak of come to me in that form I shall be ready to act upon them.
The subject of double rations has been so often matter of communication with the S of War that it is perfectly exhausted. I shall however send that part of your letter which relates to it to the Secretary that he may do in the case what shall seem to him proper.
With &c
P. S. I have recd. yr. letter contg. observations relative to the Step, and am obliged by the attention you have paid to my request. I wish you to continue your experiments, and if you have not pendulums to provide yourself with them, as I wish to arrive at as much accuracy as possible.

Col. Rice
